         Case 1:20-cv-00114-DCN Document 11 Filed 03/30/20 Page 1 of 2




Samuel Richard Rubin
FEDERAL DEFENDER
Jonah J. Horwitz, Idaho Bar No. 10494
Christopher M. Sanchez, New York Bar No. 5414099
ASSISTANT FEDERAL DEFENDERS
Federal Defender Services of Idaho
702 W. Idaho Street, Suite 900
Boise, ID 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Jonah_Horwitz@fd.org
        Christopher_M_Sanchez@fd.org

Stanley J. Panikowski
(admitted pro hac vice)
DLA PIPER LLP (US)
401 B Street, Suite 1700
San Diego, CA 92101-4297
Telephone: 619.699.2700
Facsimile: 619.699.2701
ECF: stanley.panikowski@dlapiper.com

Attorneys for Plaintiffs

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO

 GERALD ROSS PIZZUTO, JR., and         )                    CASE NO. 1:20-cv-114-DCN
 THOMAS EUGENE CREECH,                 )
                                       )
            Plaintiffs,                )                    RESPONSE TO MOTION FOR
                                       )                    EXTENSION [DKT. 10]
 v.                                    )
                                       )
 BRAD LITTLE, et al.,                  )
                                       )
            Defendants.                )
 _____________________________________ )

       The plaintiffs consent to the requested extension, see Dkt. 10, so long as the following

conditions are met: 1) the defendants do not argue, and the Court does not rule, that the delay

occasioned by the additional time shows a lack of diligence on the plaintiffs’ part; 2) the defendants


RESPONSE TO MOTION FOR EXTENSION – Page 1
          Case 1:20-cv-00114-DCN Document 11 Filed 03/30/20 Page 2 of 2




and the Court do not otherwise use the plaintiffs’ acquiescence to impair their claims in any way;

and 3) the State does not set an execution date for Mr. Pizzuto that would, if carried out, moot his

claims before he can fully and fairly litigate them in this case. To the extent that these conditions

are all satisfied, the plaintiffs consent to the extension. Insofar as any of the conditions are not

met, the plaintiffs respectfully object to the extension.

       DATED this 30th day of March 2020.

                                                       /s/ Jonah J. Horwitz
                                                       Jonah J. Horwitz
                                                       Christopher M. Sanchez
                                                       Federal Defender Services of Idaho


                                                       /s/ Stanley J. Panikowski
                                                       Stanley J. Panikowski
                                                       DLA PIPER LLP (US)

                                                       Attorneys for Plaintiffs



                                 CERTIFICATE OF SERVICE


       I hereby certify that on the 30th day of March 2020, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which is designed to send a
Notice of Electronic Filing to persons including the following:

Mark Kubinski
mkubinsk@idoc.idaho.gov

Oscar Klaas
oklaas@idoc.idaho.gov

                                                        /s/ Julie Hill
                                                       Julie Hill




RESPONSE TO MOTION FOR EXTENSION – Page 2
